ORDER

PER CURIAM.
Thomas H. Berry (“Defendant”) appeals the judgment on his convictions of kidnapping and attempt to commit forcible rape following a jury trial. Defendant contends that the trial court erred in denying his motion to strike venireperson, A.B., for cause, thereby forcing him to use a peremptory challenge to strike A.B. from the jury. Defendant further argues that Section 494.480.4 RSMo (2000) is unconstitutional because it limits his right to appeal an erroneous ruling which leaves an unqualified juror on a venire panel, forcing the use of a peremptory strike to remove the juror, while not subjecting civil litigants to the same restriction.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).